Title: From Thomas Jefferson to Borgnis Desbordes, Frères, 24 November 1785
From: Jefferson, Thomas
To: Borgnis Desbordes, Frères



ce 24me. Nov. 1785. à Paris

J’ai eu l’honneur de recevoir, Messieurs, la lettre du 4me. Novembre que vous avez bien voulu m’adresser, et j’ai tardé de vous faire mes remerciments des soins dont vous avez la bonté de vous charger des prisonniers Americains, en esperant toujours de recevoir une ordre pour leur elargissement et de me profiter de votre adresse pour le faire passer avec certitude à leurs mains. Mais n’en ayant pas encore obtenu je ne puis pas plus longtems differer les justes remerciments que je vous dois, et que je vous prie de bien vouloir agreer, ainsi que de l’hommage des sentimens respectueux avec lesquelles j’ai l’honneur d’etre Messieurs votre tres-humble et tres-obeissant serviteur,

TH: Jefferson

